DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The prior action, mailed October 28, 2021 was mistakenly made final.  This non-final rejection is identical in every other way and replaces the final rejection mailed October 28, 2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2021 has been entered.  Claims 1, 5, 7-9, 11, 13, 14, 16 and 17 remain pending in the application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 9, 11, 13, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over UK Patent Publication GB2192231 to Brasz in view of U.S. Patent 4,460,310 to Plunkett.
Referring to claims 1, 5, 7 and 9, Brasz teaches a compressor (32), comprising: 
an impeller (18) (Figures 1 and 2);
a diffuser passage (16) comprising a stationary diffuser vane (48) therein (Fig. 2; page 3 lines 68-99);
a variable geometry diffuser ring (41) positioned between the impeller (18) and the diffuser vane (48) with respect to a flow of a refrigerant through the compressor (32) (Fig. 2; page 3 lines 68-99); 
a controller (17, 33) configured to instruct the actuator (53) to move the variable geometry diffuser ring (41) in a direction transverse to the flow of the refrigerant and to the ring position such that the variable geometry diffuser ring (41) in the ring position causes an angle of the flow of the refrigerant to correspond to an incidence angle of a leading edge of the stationary diffuser vane (48), wherein the plurality of rings positions includes a fully retracted ring position in which the variable geometry diffuser ring (41) is retracted from the diffuser passage and does not block the flow of the refrigerant and at least one protruded ring position in which the variable geometry diffuser ring (41) extends into the diffuser passage (16) (Fig. 2; page 3 lines 34-43 and 68-99);
wherein the actuator (53) is a motor-driven actuator (fluid powered motor comprises 51, 63 and 65);
wherein the variable geometry diffuser ring (41) comprises a rectangular cross-sectional shape (Fig. 2); and
comprising a collector (47) positioned downstream from the diffuser passage (16) and configured to receive the refrigerant from the diffuser passage (16) (page 2 lines 69-73).

a controller configured to receive an input indicative of a refrigerant temperature of the refrigerant (which indicates the volumetric flow rate, which indicates the position of the inlet guide vanes), to determine a ring position of a plurality of ring positions based on the input and to instruct an actuator (44) configured to move a variable geometry diffuser ring (30) (Fig. 1; col. 4 lines 41-45 and col. 5 lines 5-18).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Brasz with the control using the temperature sensor taught by Plunkett (by using the feedback from the temperature sensor to determine the flow rate which indicates the inlet vane position and control the vane actuator accordingly, as taught by Plunkett (col. 5 lines 5-18), instead of the extra position sensors in the Brasz compressor) in order to use the ring to control the flow through the compressor (Plunkett col. 4 lines 41-45 and col. 5 lines 15-
Referring to claims 11, 13, 14, 16 and 17, Brasz teaches a heating, ventilation, air conditioning, and refrigeration (HVAC&R) system (31) (Fig. 1; page 2 lines 44-75), comprising:
 a compressor (32) comprising a stationary diffuser vane (48), and a variable geometry diffuser ring (41) positioned upstream of the stationary diffuser vane (48) with respect to a flow of a refrigerant therethrough (Fig. 2; page 3 lines 68-99); and 
a controller (17, 33) configured to control an actuator (53) corresponding to and coupled to the variable geometry diffuser ring (41) to move the variable geometry diffuser ring (41) to a desired ring position, wherein the variable geometry diffuser ring in the desired ring position causes an angle of the flow of the refrigerant to correspond to an incidence angle of a leading edge of the stationary diffuser vane (page 2 lines 87-94; page 3 lines 15-22 and 34-43),
wherein the actuator (53) is a motor-driven actuator (fluid powered motor comprises 51, 63 and 65),
wherein the variable geometry diffuser ring (41) comprises a rectangular cross-sectional shape (Fig. 2); and
comprising a collector (47) positioned downstream from the diffuser passage (16) and configured to receive the refrigerant from the diffuser passage (16) (page 2 lines 69-73).

a controller configured to receive an input indicative of a refrigerant temperature of the refrigerant (which indicates the volumetric flow rate, which indicates the position of the inlet guide vanes); determine, based on the input, a desired ring position of the variable geometry diffuser ring (30); and control an actuator (44) corresponding to the variable geometry diffuser ring (30) to move the variable geometry diffuser ring (30) to the desired ring position (Fig. 1; col. 4 lines 41-45 and col. 5 lines 5-18).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the system taught by Brasz with the control using the temperature sensor taught by Plunkett (by using the feedback from the temperature sensor to determine the flow rate which indicates the inlet vane position and control the vane actuator accordingly, as taught by Plunkett (col. 5 lines 5-18), instead of the extra position sensors in the Brasz compressor) in order to use the ring to .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over UK Patent Publication GB2192231 to Brasz in view of U. S. Patent 4,460,310 to Plunkett and U. S. Patent Publication 2014/0328667 to Sommer.
Brasz and Plunkett teach all the limitations of claim 1, as detailed above, but does not teach a wherein the variable geometry diffuser ring comprises at least a portion having a triangular cross-sectional shape, a curvilinear cross- sectional shape, or an L-shaped cross-sectional shape.  Sommer teaches a compressor wherein:
a variable geometry diffuser ring (130) comprises at least a portion having a triangular cross-sectional shape, a curvilinear cross- sectional shape, or an L-shaped cross-sectional shape (Fig. 3; paragraph [0031]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Brasz with the ring shape taught by Sommer in order to provide more surface area (on flange 835) outside of the flow path for the actuation of the ring such that the force acting on the larger surface of the larger surface can be concentrated on the smaller surface of the diffuser ring inside the diffuser passage (paragraph [0031]).
Response to Arguments
Applicant's arguments filed October 18, 2021 have been fully considered but they are not persuasive. 

Applicant argues that
the loads and corresponding control features of Brasz differ substantially from those in Plunkett. For example, Brasz is directed toward a compressor 32 having inlet guide vanes 12 upstream of an impeller and a diffuser vane 48 downstream of the impeller, where a movable ring 41 is controlled based on a position of the inlet guide vanes 12. See Brasz, Col. 3,1. 128 — Col. 4, 1. 8 and FIG. 2.

The examiner maintains that the “control features” of Brasz and Plunkett are not substantially different.  Brasz teaches, in one example (col. 3 lines 15-51) the use of position sensors to determine a position of inlet guide vanes, which is an indication of the volumetric capacity of the compressor, and to adjust the diffuser ring accordingly.  Presumably, since Brasz discloses a temperature sensor connected to the controller but is otherwise silent as to its use, the “any one of a variety of control schemes” would include use of the temperature sensor to control the position of the inlet guide vanes.  However, Brasz does not explain how this temperature measurement is used in the “variety of control schemes” envisioned.  Plunkett teaches that the flow rate can be used to indicate the position of an inlet guide vane, and that the flow rate can be measured by the temperature of the refrigerant (col. 5 lines 5-18).  These systems are the same except that Brasz eliminates the need for the position sensors, by using the already disclosed temperature sensor to indicate the position of the inlet guide vanes.  As such, the examiner maintains that the combination of Brasz and Plunkett teaches “controlling a variable geometry diffuser ring, based on a refrigerant temperature, to correspond a flow angle of the refrigerant and an incidence angle of a leading edge of a stationary 
Applicant argues that “the load curves between Brasz’s compressor 32 and Plunkett’s compressor 10 would differ substantially”.  However, in the combination above Plunkett does not change how the Brasz compressor operates, just how the feedback for the control scheme already disclosed is provided.  In the example provided by Brasz, the capacity of the compressor is determined using the position of the inlet guide vane (for example when the inlet guide vane is fully closed, the capacity is known to be at zero and when the inlet guide vane is fully open the compressor capacity is known to be at full capacity).  Plunkett is merely cited for its teaching of using the measured refrigerant temperature as an indication of the capacity of the compressor (and therefrom a position of the inlet guide vane).  Plunkett is cited only for its teaching of using an existing temperature sensor, instead of a position sensor, to determine the capacity of the compressor (and therefrom a position of the inlet guide vane), the rest of the Brasz control scheme is not changed.
Applicant further argues that Plunkett is silent as to a vane in the diffuser passageway 16 and instead teaches the use of a throttle ring 30.  However, Plunkett is not relied for teaching the vane in the diffuser passageway, Brasz already teaches this.
Applicant argues that Plunkett “appears to control the diffuser throttle ring 30 based on volumetric vapor flow rate through the compressor” and “Brasz teaches positioning the moveable ring 41 based on a position of an inlet guide vane”.  However, indicated temperature is measurement of the flow rate, which is an indication of the position of the inlet guide vane (Plunkett coil. 5 lines 5-18).  As such, the Plunkett 
Finally, while Brasz may already disclose a mechanism for controlling the moveable ring 41, this is just one example and Brasz explicitly states that other control mechanisms are possible.  As such it would be clear to one of ordinary skill in the art would be motivated, as detailed in the rejection above, “to change Brasz’ control scheme in view of Plunkett”.  Brasz already discloses the use of both a temperature sensor and position sensors.  At a minimum, in the combination above, there would be no need for the position sensors, which would simplify the design and thereby provide motivation for the change.  Furthermore, it is unclear how one would be motivated to change the control scheme of Brasz, in light of the Plunkett teachings, since as detailed above, they are much alike already.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746